department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uil cc intl br genin-157915-01 dear this letter responds to your letter received by our office on date the philadelphia campus sent you a letter dated date the letter states that the irs has disallowed your tax claim for year because your sec_911 election on form_2555 was untimely the letter also states that you may request a private_letter_ruling from the office of the associate chief_counsel international asking for relief from the timely filed requirements hence you sent a letter to the office of the associate chief_counsel international requesting such relief generally consideration of the relief from the timely filed requirements for a sec_911 election requires a private_letter_ruling request your request does not include the necessary information or user_fee required to issue a ruling however after a review of your letter we are providing the following general information sec_911 of the code allows qualified citizens or residents of the united_states living abroad to elect to exclude from gross_income the foreign_earned_income and housing cost amounts of such individuals sec_1_911-7 sets forth the procedural rules for making a valid sec_911 election the election must be made on form_2555 or on a comparable form and must be filed with the income_tax return or with an amended_return with respect to the timing of the election sec_1 a i provides that a valid sec_911 election must be made a with an income_tax return that is timely filed including any extensions of time to file b with a later return filed within the period prescribed in sec_6511 amending a timely filed return c with an original income_tax return filed within one year after the due_date of the return determined without regard to any extension of time to file or d with an income_tax return filed after the period described in paragraphs a i a b or c of this section provided - the taxpayer owes no federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached either before or after the internal_revenue_service discovers that the taxpayer failed to elect the exclusion or the taxpayer owes federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached before the internal_revenue_service discovers that the taxpayer failed to elect the exclusion in your situation sec_1_911-7 is the appropriate regulation that the philadelphia campus should use to determine whether you have made a valid sec_911 election because you made the sec_911 election for year in after the irs discovered that you failed to elect the exclusion and after the period described in sec_1_911-7 b and c in the event that you do not satisfy sec_1_911-7 you may request relief through the private_letter_ruling process under sec_301_9100-3 for an extension of time to make a late sec_911 election to request relief under sec_301_9100-3 you must comply with the administrative procedures set forth in revproc_2001_1 i r b date attached generally your ruling_request must include the following a complete statement of facts and other information including whether your were employed by the u s navy or a private corporation and whether any check to the irs was deposited by the irs in a statement of supporting authorities a statement identifying information to be deleted from a copy of the letter_ruling for public inspection penalties of perjury statement user_fee see sec_15 and appendix a of revproc_2000_1 for the fee schedule further please review the criteria under sec_301_9100-3 and provide evidence to establish that you acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the internal_revenue_service if you have any questions please call at sincerely phyllis e marcus branch chief branch office of the associate chief_counsel international enclosures revproc_2001_1 sec_301_9100-3
